Citation Nr: 1048272	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran (Appellant) had active service from September 1972 to 
June 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In March 2007, the Veteran withdrew his pending request for a 
hearing before a traveling Veterans Law Judge, explaining that 
serving a life sentence in the California penal system made such 
a hearing impracticable.

In a July 2010 statement, the Veteran apparently reconsidered, 
and requested that he be afforded a Board videoconference 
hearing.  He remains incarcerated.

The Veteran thereafter was apparently scheduled for Board 
videoconference hearing scheduled for December 1, 2010, but did 
not report; however, the record does not show that the RO 
actually informed the Veteran of the time and date of the 
scheduled Board videoconference hearing.  For this reason, the 
Board will remand the case to again afford the Veteran the 
opportunity to appear for the requested hearing.

The Board points out that, in Wood v. Derwinski, 1 Vet. App. 190 
(1991), the United States Court of Appeals for Veterans Claims 
(Court) cautioned VA that when adjudicating the claims of 
incarcerated veterans VA must be certain to tailor its assistance 
to the peculiar circumstances of confinement.  See Wood, 1 Vet. 
App. at 193.  In Bolton v. Brown, 8 Vet. App. 185, 191 (1995), in 
addressing an incarcerated Veteran's right to a VA examination, 
the Court appeared to require an explanation of VA's efforts to 
accommodate the peculiar circumstances of confinement.  The Court 
did point out that VA does not have the authority to compel the 
incarcerating facility to release the Veteran.  Id.

The Board acknowledges that the Veteran will likely experience 
difficulty in attending his requested Videoconference hearing.  
The RO should nevertheless make reasonable attempts to 
accommodate his hearing request, and should ensure that those 
efforts are documented in the record.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board 
videoconference hearing.  He should be 
notified of the date and time of the 
hearing.  If the Veteran's incarceration 
will prevent his appearance at the RO for 
the videoconference hearing, the RO should 
explore all reasonable avenues for 
accommodating his hearing request, bearing 
in mind that he is represented in his 
appeal.  See 38 C.F.R. § 20.700(b), (c) (if 
good cause is shown, representatives alone 
may personally present argument to the 
Board at a hearing, or may present such 
argument in the form an audio cassette).  
The RO should document any attempts to 
accommodate the Veteran's Board hearing 
request. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. 
App. 369 (1999).  


_________________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

